Citation Nr: 1107295	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  05-13 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder.

2.  Whether new and material evidence has been submitted that is 
sufficient to reopen a previously denied claim of entitlement to 
service connection for status post excision of eosinophilic 
granuloma, right parietal skull, to include as secondary to 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to March 
1970. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection for 
PTSD and declined an application to reopen a previously denied 
claim of entitlement to service connection for status post 
excision of eosinophilic granuloma, right parietal skull, to 
include as secondary to exposure to herbicides.

A hearing on these matters was held before the undersigned 
Veterans Law Judge sitting at the RO on April 10, 2007.  A copy 
of the hearing transcript has been associated with the file.

In June 2009, the Board remanded these issues to the RO (via the 
Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, the 
case is back before the Board for further appellate action.  The 
corrective VCAA notice was sent to the appellant, the JSSRRC was 
contacted for any corroboration of the Veteran's claimed 
stressors, and a VA examination was accomplished.  Though the VA 
examination did not include psychological testing, it was 
performed by a clinical psychologist and the diagnosis and 
opinion specifically discussed the findings and gave a rationale 
for conclusions made.  Ultimately the necessity of clinical 
testing is the purview of the clinician and not the adjudicator.  
The Board is satisfied there was substantial compliance with its 
remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  






The U.S. Court of Appeals for Veterans Claims (Court) has 
recently held that in claims involving unrepresented Veterans, 
the Board must broadly construe claims, and in the context of 
psychiatric disorders must consider other diagnoses for service 
connection when the medical record so reflects. Clemons v. 
Shinseki, 23 Vet. App. 1 (2009). The Court, in vacating the 
Board's decision, pointed out that a claimant cannot be held to a 
"hypothesized diagnosis - one he is incompetent to render" when 
determining what his actual claim may be.  The Court further 
stated that the Board should have considered alternative current 
conditions within the scope of the filed claim.  Id.  Thus, VA 
must consider other psychiatric diagnoses that may be related to 
in-service events.  Id.   Here, the Board denied service 
connection for depression in its June 2009 decision and that 
matter has not been appealed.  Accordingly, the Board limits its 
consideration to the issue of service connection for PTSD at this 
time.   


FINDINGS OF FACT

1.  A May 2003 RO decision declined to reopen a service 
connection claim for status post excision of eosinophilic 
granuloma, right parietal skull, to include as secondary to 
exposure to herbicides; the Veteran did not file a timely appeal 
following appropriate notice, and that decision became final.

2.  The evidence received since the May 2003 decision does not 
raise a reasonable possibility of substantiating the claim.

3.  A preponderance of the evidence is against a finding that the 
Veteran currently has PTSD related to his active service.  




CONCLUSIONS OF LAW

1.  The May 2003 rating decision is final.  38 U.S.C.A. § 7104(b) 
(West 2002);  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  Evidence received since the May 2003 rating decision is not 
new and material, and the Veteran's service connection claim for 
status post excision of eosinophilic granuloma, right parietal 
skull, to include as secondary to exposure to herbicides, is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).

3.  PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated September 2003, the RO satisfied its duty 
to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claims for 
service connection; information and evidence that VA would seek 
to provide; and information and evidence that the Veteran was 
expected to provide.  In March 2006, the Veteran was notified of 
the way initial disability ratings and effective dates are 
established.  The notice requirements for new and material 
evidence claims set forth in Kent v. Nicholson, 20 Vet. App. 1 
(2006) were met by a September 2009 letter.  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  All 
identified and available treatment records have been secured.  
The Veteran has been medically evaluated in conjunction with his 
claim for service connection for PTSD.  The Veteran has not been 
examined in conjunction with his application to reopen his 
previously denied claim; however, in a claim to reopen, VA's 
responsibility extends to requesting evidence from any new source 
identified by the claimant, and if that evidence is then not new 
and material, the claim is not reopened, and VA's duties have 
been fulfilled.  38 U.S.C.A. § 5103A(f); 38 C.F.R. § 
3.159(c)(4)(C)(iii).  Thus, VA does not have a duty to provide 
the Veteran a VA examination if the claim is not reopened.   The 
Board is satisfied that the duties to notify and assist have been 
met.

New and Material Evidence

Rating decisions are final and binding based on evidence on file 
at the time the claimant is notified of the decision and may not 
be revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 
20.201, 20.302.

Service connection for status post excision of eosinophilic 
granuloma, right parietal skull, to include as secondary to 
exposure to herbicides, was initially denied by rating decision 
dated March 1995, on the grounds that there was no medical 
evidence of the disorder during service or within the first post-
service year, nor could a link to herbicide exposure be 
established.  There was no timely appeal filed, and that decision 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1994).  Thus, the Veteran's service 
connection claim for status post excision of eosinophilic 
granuloma, right parietal skull, to include as secondary to 
exposure to herbicides, may be considered on the merits only if 
new and material evidence has been received since the prior 
adjudication.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156; 
Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  

In rating decisions dated March 1997, March 2000, and October 
2001, the RO declined to reopen the Veteran's claim on the 
grounds that no new and material evidence had been submitted.  
The last final RO decision on this matter was in May 2003, when 
the RO again declined to reopen the Veteran's claim.  There was 
no timely appeal filed, and that decision became final.  38 
U.S.C.A. § 7104(b) (West 2002);  38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2003).

The present application to reopen the claim of service connection 
for status post excision of eosinophilic granuloma, right 
parietal skull, to include as secondary to exposure to 
herbicides, was filed in April 2004.  In support of his claim, 
the Veteran has submitted VA clinical notes reflecting ongoing 
treatment for brain tumors and associated sequelae, as well as 
lay statements asserting his belief that his tumors and 
subsequent neurological deficits are the result of herbicide 
exposure.  

New and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant of evidence of record at the time of the 
last prior final denial, and must raise a reasonable possibility 
of substantiating the claim.   38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the credibility 
of the new evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required to 
award the service connection claim. In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury 


or disability, even where it would not be enough to convince the 
Board to grant a claim.

No new and material evidence has been received since the last 
final denial in May 2003, either by itself or when considered 
with the previous evidence of record, that relates to an 
unestablished fact necessary to substantiate the claim and raises 
a reasonable possibility of establishing the claim.  38 C.F.R. § 
3.156.  The VA clinical notes are new, as they were not 
previously considered, but they are not material to the claim, as 
they provide no competent evidence that the Veteran's status post 
excision of eosinophilic granuloma, right parietal skull, was 
incurred in service, manifested within the first post-service 
year, or is the result of exposure to herbicides.  The clinical 
records are cumulative in that they only show current disability, 
which had previously been established.  The Veteran's lay 
assertions that his status post excision of eosinophilic 
granuloma, right parietal skull, is related to herbicide exposure 
are not new, as they were previously considered.  His assertions 
are not significantly different to those made previously.  Thus, 
the evidence received since the last final denial of the 
Veteran's claim does not relate to an unestablished fact 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of establishing the claim.  As no new and 
material evidence has been submitted since the last final denial 
of the Veteran's claim, the claim is not reopened.

Service Connection for PTSD

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical 
or lay evidence of in-service incurrence or aggravation of a 
disease or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Eligibility for a PTSD service connection award requires: (1) 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) a link, 
established by medical evidence, between the current symptoms and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  Section 
3.304(f) provides that if the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
also 38 U.S.C.A. § 1154(b).

Additionally, if a stressor claimed by a Veteran is related to 
the Veteran's fear of hostile military or terrorist activity and 
a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of PTSD and 
that the Veteran's symptoms are related to the claimed stressor, 
in the absence of clear and convincing evidence to the contrary, 
and provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  "Fear of hostile military or terrorist 
activity" means that a Veteran experienced, witnessed, or was 
confronted with an event or circumstance that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of the Veteran or others, such as from an actual or 
potential improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper fire; or attack upon 
friendly military aircraft, and the Veteran's response to the 
event or circumstance involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  75 Fed. 
Reg. 39852 (July 13, 2010), to be codified at 38 C.F.R. § 3.304 
(f)(3).   

38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders 
conform to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  The DSM-IV sets forth 
specific criteria which must be met to establish a diagnosis of 
service connection for PTSD.  These are as follows:

A.  The person has been exposed to a traumatic event 
in which both of the following were present: 

(1) the person experienced, witnessed, or was 
confronted with an event or events that involved 
actual or threatened death or serious injury, or 
a threat to the physical integrity of self or 
others; and 

(2) the person's response involved intense fear, 
helplessness, or horror. . . .

B.  The traumatic event is persistently experienced in 
one (or more) of the following ways: 

(1) recurrent and intrusive distressing 
recollections of the event, including images, 
thoughts, or perceptions; 
      (2) recurrent distressing dreams of the event;
(3) acting or feeling as if the traumatic event 
were recurring (includes a sense of reliving the 
experience, illusions, hallucinations, and 
dissociate flashback episodes, including those 
that occur on awakening or when intoxicated);  
(4) intense psychological distress at exposure to 
internal or external cues that symbolize or 
resemble an aspect of the traumatic event; or
(5) physiological reactivity on exposure to 
internal or external cues that symbolize or 
resemble an aspect of the traumatic event.

C.   Persistent avoidance of stimuli associated with 
the trauma and numbing of general responsiveness (not 
present before the trauma), as indicated by three (or 
more) of the following: 

(1) efforts to avoid thoughts, feelings, or 
conversations associated with the trauma; 
(2) efforts to avoid activities, places, or 
people that arouse recollections of the trauma;
      (3) inability to recall an important aspect of 
the trauma;
(4) markedly diminished interest or participation 
in significant activities;
      (5) feeling of detachment or estrangement from 
others; 
(6) restricted range of affect (e.g., unable to 
have loving feelings); or
(7) sense of a foreshortened future (e.g., does 
not expect to have a career, marriage, children, 
or a normal life span).

D.  Persistent symptoms of increased arousal (not 
present before the trauma), as indicated by two (or 
more) of the following: 

      (1) difficulty falling or staying asleep; 
      (2) irritability or outbursts of anger; 
      (3) difficulty concentrating;
      (4) hypervigilance; or
 	(5) exaggerated startle response.

E.  Duration of the disturbance (symptoms in Criteria 
B, C, and D) is more than 1 month.

F.  The disturbance causes clinically significant 
distress or impairment in social, occupational, or 
other important areas of functioning.

The Veteran has claimed that he currently suffers from PTSD, 
which he has attributed to various combat stressors, including 
his unit coming under mortar fire and witnessing a helicopter 
crash in which several of his fellow servicemembers were killed.  
Correspondence from the U.S. Army and Joint Services Records 
Research Center (JSRRC) dated December 2009 shows that the 
Veteran's unit received enemy mortar fire on several occasions in 
1968, and corroborated the Veteran's account of a helicopter 
crash in which one member of his unit was killed.  

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
determined that unit records showing that an area had been under 
attack while the Veteran was present there were sufficient to 
corroborate the Veteran's account of having come under enemy 
fire.  Additionally, the Veteran's lay testimony is sufficient to 
establish the stressor of fear of hostile military activity under 
the newly promulgated PTSD regulations.  75 Fed. Reg. 39852 (July 
13, 2010), to be codified at 38 C.F.R. § 3.304 (f)(3).  Despite 
this, service connection cannot be granted, as a preponderance of 
the evidence shows that the Veteran does not have a current 
diagnosis of PTSD in accordance with DSM-IV criteria.  

Review of the evidence of record shows that the Veteran received 
mental health treatment from approximately 1974 to 1978, for 
symptoms of anxiety and depression.  All of the clinical notes 
from this time period relate the Veteran's neurological and 
psychological symptomatology to a 1973 motor vehicle accident and 
a 1974 work-related injury, which both involved blows to the 
head.  The treatment providers did not relate his mental health 
symptomatology to events in service.  

During a VA mental health consult in May 2003, the Veteran 
indicated that he had been stationed in the Republic of Vietnam 
and that his unit had received mortar fire, but he stated that he 
did not witness atrocities or kill anyone.  The Veteran did not 
indicate that these stressful events caused any intense 
psychological distress.  

In July 2003, a letter from Ken Mroczek, a clinical psychologist 
with the Tucson Vet Center, was received.  Mr. Mroczek indicated 
that he had evaluated the Veteran and found that he had "mild, 
chronic [PTSD] from Vietnam service" and that his symptoms 
included anxiety, hyperarousal, sleep impairment and an inability 
to maintain employment.  The Vet Center diagnosis does not 
conform to DSM-IV criteria, however, as the diagnosis of PTSD is 
not based on a particular traumatic event or fear of hostile 
military activity, nor does it discuss any re-experiencing of the 
stressful event(s).  Attributing PTSD to Vietnam service alone 
without a more specific discussion is too vague to be useful.  

In a VA clinical note dated September 2003, the Veteran stated 
that he "thinks about Vietnam" but related no other 
symptomatology related to his military service.  He was diagnosed 
with depression.  

VA clinical notes dated January 2005 also note diagnoses of 
depression.  In a note dated January 7, 2005, the Veteran cited 
the failure of his marriage and "sexual intimacy concerns" as 
the primary reasons for his depression.  There was no mention of 
any service-related stressors.  In June 2005, the Veteran 
reported having "more memories of Vietnam" with "frequent 
nightmares" and isolation.  Because the Veteran served in 
Vietnam, he was referred to a PTSD clinic, but the diagnosis was 
adjustment disorder with depressed mood and personality change 
secondary to head injury.  During another clinical evaluation in 
June 2005, the Veteran reported intrusive thoughts about Vietnam, 
but indicated that his primary stressors involved his health 
concerns, the failure of his marriage, and family stressors.  

The Veteran received a VA PTSD examination in January 2010.  The 
examiner appropriately commented on the nature and etiology of 
the Veteran's psychiatric disorder and reconciled her opinion 
with Mr. Mroczek's March 2003 diagnosis of PTSD and the private 
medical reports reflecting treatment for post-traumatic neurosis 
from 1974 to 1978 as requested by the Board in its June 2009 
remand.  The Board is satisfied there was substantial compliance 
with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

During the examination, the Veteran reported feeling sad 2-3 days 
of the month but felt "good" most of the time.  His 
relationship with his wife was described as "okay."  He had 
many friends and socialized frequently.  He enjoyed being with 
people and spent his days working around the house and yard.  
Mental status examination showed that the Veteran was easily 
distracted and had poor insight, but was otherwise normal.  The 
Veteran stated that he slept well most of the time, typically 8-9 
hours.  He had difficulty falling asleep 1-2 times per month.  
There was no persistent re-experiencing of his in-service 
stressors, and no clinically significant distress or impairment 
in social, occupational, or other important areas of functioning.  

The examiner found that the Veteran did not meet the DSM-IV 
criteria for a diagnosis of PTSD.  Although symptoms of 
hyperarousal and sleep impairment were found by Mr. Mroczek in 
March 2003, no such symptoms were present on examination in 
January 2010.  On the contrary, the Veteran denied any chronic 
sleep impairment.   There was also no cognitive or psychomotor 
agitation or anxiety.  The private medical reports dated 1974-
1978, according to the examiner, "suggested a complex 
presentation of both organic deficits and emotional problems 
after the motor vehicle accident...It is clear from these reports 
that, after the [motor vehicle accident], [the Veteran] was 
experiencing significant psychiatric and medical problems.  
However, the more recent health record does not suggest any 
major, chronic psychiatric illness.  There is evidence of 
periodic depressive symptoms which are transient and mild."  
Although the Veteran reported some sadness over the death of 
friends in Vietnam, "there is no evidence of any intense 
physiological or psychological reaction to these memories or any 
other combat events.  Based on this review and examination, [the 
Veteran] does not meet criteria for a diagnosis of [PTSD]."

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent to 
which they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative 
value of a medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board finds that the VA clinical notes and January 2010 
examination report are persuasive evidence that the Veteran does 
not have PTSD in accordance with DSM-IV criteria.  The examiner 
had the opportunity to review the claims file and to conduct 
personal examinations of the Veteran.  The examiner specifically 
cited DSM-IV criteria and concluded that the criteria for a 
diagnosis of PTSD were not met based upon a lack of any chronic 
mental health symptomatology or evidence of any intense 
physiological or psychological reaction to his claimed in-service 
stressors.  The opinions of the examiner and the Veteran's VA 
clinicians that the Veteran does not have PTSD are reasonably 
based upon their examinations, treatment of the Veteran and 
evidence contained within the record.  

In contrast, the March 2003 diagnosis of PTSD does not appear to 
have been made in accordance with DSM-IV criteria.  It is unclear 
what traumatic event or symptomatology prompted the diagnosis, 
since it was not made on the basis of any particular stressor or 
traumatic event other than "Vietnam service."  The letter also 
fails to discuss any symptoms of re-experiencing the traumatic 
event as contemplated by DSM-IV criteria.  There is also no 
indication that the Vet Center psychologist had the opportunity 
to review the Veteran's medical history showing neurological and 
psychiatric symptomatology stemming from post-service motor 
vehicle and industrial accidents.  

The Veteran has received VA mental health treatment since the 
March 2003 diagnosis at the Vet Center and has never been 
diagnosed with PTSD.  On some occasions he has reported feelings 
of sadness and intrusive thoughts about his Vietnam service, but 
none of his treatment providers have found that these feelings 
warrant a finding of PTSD.  On VA examination in January 2010, 
the Veteran described himself as generally content, with an 
active social life.  He reported no re-experiencing of his 
claimed wartime stressors.  These symptoms are incompatible with 
a DSM-IV-compliant PTSD diagnosis.

The Veteran's claim that he has PTSD is of little probative 
consequence since he lacks the capacity to diagnose this 
disorder.  This is not a disability that may be diagnosed by its 
unique and readily identifiable features and without specialized 
testing.   The Veteran's contentions that he has PTSD related to 
service are outweighed by the medical evidence which reflects 
that he does not have PTSD.  

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  As a 
preponderance of the evidence is against a finding that the 
Veteran has PTSD that is related to service, service connection 
for PTSD cannot be granted.     

  
ORDER

New and material evidence having not been received, the 
application to reopen the previously denied claim of entitlement 
to service connection for status post excision of eosinophilic 
granuloma, right parietal skull, to include as secondary to 
exposure to herbicides, is denied.

Service connection for PTSD is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


